Exhibit 10.1

AWARD FORMULA FOR 2017

LEGGETT & PLATT, INCORPORATED

2014 KEY OFFICERS INCENTIVE PLAN

The 2014 Key Officers Incentive Plan (the “Plan”) provides cash Awards to
Participants based on the Company’s operating results for the prior year.
Capitalized terms not defined in this document have the meaning ascribed under
the Plan. There are separate Award Formulas under the Plan for Corporate
Participants and Profit Center Participants.

Under both formulas, a Participant’s Award is calculated by reference to the
Target Percentage of the Participant’s annual salary at the end of the Year. The
Award Formulas and each Participant’s Target Percentage are determined by the
Committee no later than 90 days after the beginning of each Year or before 25%
of the Performance Period has elapsed.

Participants in the Plan are the executive officers of the Company. The Company
has a separate Key Management Incentive Compensation Plan for other employees.
Awards under the Key Management Incentive Compensation Plan are calculated in
substantially the same manner as awards under the Plan.

For 2017, Awards under the Plan will be determined by achievement of the
following Performance Objectives. Additional awards will be made based on the
achievement of Individual Performance Goals, which will be established
separately from this Plan and will be wholly independent of Awards under this
Plan.

 

Participant Type

  

Performance Objectives

   Relative
Weight  

Corporate Participants

  

Return on Capital Employed (ROCE)

     60 %    

Cash Flow

     20 %    

Individual Performance Goals*

     20 % 

Profit Center Participants

  

Return on Capital Employed (ROCE)

     60 %    

Free Cash Flow (FCF)

     20 %    

Individual Performance Goals*

     20 % 

 

* These awards are established outside the Plan.

Award Formula for Corporate Participants

Awards for Corporate Participants are determined by the Company’s aggregate 2017
financial results. Financial results from acquisitions are excluded from
calculations in the year of acquisition. Financial results from businesses
divested during the year will be included in the calculations; however, the
Performance Objective targets relating to the divested businesses will be
prorated to reflect only that portion of the year prior to the divestiture.
Financial results from businesses classified as discontinued operations will be
included in the calculations.



--------------------------------------------------------------------------------

The Performance Objectives for Corporate Participants are calculated as follows:

 

ROCE   =   

EBIT

      Net PP&E and Working Capital1, 2   

 

1 Quarterly averaging of Net PP&E and Working Capital

2 Working Capital, excluding cash and current maturities of long-term debt, as
presented on the Company’s December 31, 2017 Consolidated Balance Sheet

Cash Flow = EBITDA ± Change in Working Capital1 + Non-Cash Impairments – Capital
Expenditures

 

 

1 Change in Working Capital, excluding cash and current maturities of long-term
debt, from December 31, 2016 to December 31, 2017, as reflected on the Company’s
Consolidated Balance Sheets

Performance Objectives shall be adjusted for all items of gain, loss or expense
for the fiscal year, as determined in accordance with standards established
under Generally Accepted Accounting Principles, (i) from non-cash impairments;
(ii) related to loss contingencies identified in Note S to the financial
statements in the Company’s 2016 10-K; (iii) that are unusual in nature or
infrequent in occurrence; (iv) related to the disposal of a segment of a
business; or (v) related to a change in accounting principle.

Achievement targets and payout percentages for Corporate Participants’
Performance Objectives are set forth below. No Awards are paid for ROCE
achievement below 43% and Cash Flow below $375 million. The ROCE and Cash Flow
payouts are each capped at 150%. Payouts will be interpolated for achievement
levels falling between those set out in the schedule.

 

2017

Corporate Targets and Payout Schedule

ROCE        Cash Flow Achievement   Payout        Achievement      Payout
< 43.0%   0%      <$ 375M      0% 43.0%   50%   Threshold      $ 375M      50%
46.5%   75%        $    412.5M      75% 50.0%   100%   Target      $ 450M     
100% 53.5%   125%        $ 487.5M      125% 57.0%   150%   Maximum      $ 525M  
   150%

Award Formula for Profit Center Participants

Profit Center Participants manage numerous Profit Centers. The Company sets a
ROCE target and a FCF target for each Profit Center every Year which aggregate
up to the segment level. Financial results for each Profit Center may include a
critical compliance adjustment, ranging from a potential 5% increase for
exceptional safety performance to a 20% deduction for critical compliance
failures.

Financial results from acquisitions are excluded from calculations in the year
of acquisition. Financial results from businesses divested during the year will
be included in the calculations; however, the Performance Objective targets
relating to the divested businesses will be prorated to reflect only that
portion of the year prior to the divestiture. Financial results from businesses
classified as discontinued operations will be included in the calculations.

 

2



--------------------------------------------------------------------------------

The Performance Objectives for Profit Center Participants are calculated as
follows:

 

ROCE   =   

EBIT

      Net PP&E + Working Capital1, 2   

 

1 Monthly averaging of Net PP&E and Working Capital, adjusted for currency
effects.

2 Working Capital excludes cash and current maturities of long-term debt and
balance sheet items not directly related to on-going Profit Center activity,
such as interest receivable and payable, income taxes receivable and payable,
current deferred tax assets and liabilities, and dividends payable.

 

FCF   =    EBITDA (adjusted for currency effects) ± Change in Working Capital1 +
Non-Cash Impairments – Capital Expenditures

 

1 Change in Working Capital from December 31, 2016 to December 31, 2017 excludes
cash and current maturities of long-term debt and balance sheet items not
directly related to on-going Profit Center activity, such as interest receivable
and payable, income tax receivable and payable, current deferred taxes assets
and liabilities, and dividends payable.

Performance Objectives shall be adjusted for all items of gain, loss or expense
for the fiscal year, as determined in accordance with standards established
under Generally Accepted Accounting Principles, (i) from non-cash impairments;
(ii) related to loss contingencies identified in Note S to the financial
statements in the Company’s 2016 10-K; (iii) that are unusual in nature or
infrequent in occurrence; (iv) related to the disposal of a segment of a
business; or (v) related to a change in accounting principle.

Achievement targets and payout percentages for Profit Center Participants are
set forth below. No Awards are paid for achievement below 80% of the ROCE and
FCF targets. The ROCE and FCF payouts are each capped at 150%. The payout will
be interpolated for achievement levels falling between those set out in the
schedule.

2017

Profit Center Targets by Segment

 

Segment

   ROCE Target     FCF Target  

Residential Products

     34.2 %    $ 143.6M  

Industrial Products

     37.2 %    $ 46.0M  

Specialized Products

     52.5 %    $ 98.8M  

Furniture Products

     43.3 %    $ 55.7M  

2017

Profit Center Payout Schedule

 

Achievement

        Payout  

<80%

        0 % 

80%

   Threshold                  60 % 

90%

        80 % 

100%

   Target                  100 % 

110%

        120 % 

120%

        140 % 

125%

   Maximum                  150 % 

 

3



--------------------------------------------------------------------------------

The President—Residential Products & Industrial Products will have 79.8% of his
Award based upon the Performance Objectives for Residential Products and 20.2%
based upon the Performance Objectives for Industrial Products. The
President—Specialized Products & Furniture Products will have 56.1% of his Award
based upon the Performance Objectives for Specialized Products and 43.9% based
upon the Performance Objectives for Furniture Products.

Sample Calculation

For Corporate and Profit Center Participants, the Award is calculated by
multiplying the Participant’s salary, Target Percentage, the relative weight of
the Performance Objective, and the payout percentage for each Performance
Objective. The sample calculation below assumes a Participant with a base salary
of $500,000, a Target Percentage of 50%, a ROCE payout of 100%, and Cash
Flow/FCF payout of 80%:

 

Performance Objective

   Participant’s
Base Salary      Participant’s
Target%     Relative
Weight     Payout
Percentage     Award  

ROCE

   $ 500,000        50 %      60 %      100 %    $ 150,000  

Cash Flow/FCF

   $ 500,000        50 %      20 %      80 %    $ 40,000              

 

 

 

Total Award

            $ 190,000  

 

4